DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 7, 15, 18 are objected to because of the following informalities:

For claim 1:
In line 6, after comprising, a colon “:” is missing.

For claim 2:
In line 2, a verb is missing before “to solve a second”.

For claim 3:
In line 1, a verb is missing before “time constants”.

For claim 7:
In line 2, a verb is missing before “for determining”.

For claim 15:
In line 10, “being that is equal” needs to be fixed. It has grammatical inconsistency.

For claim 18:
In line 6, after comprising, a colon “:” is missing.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 2, 3 with 4, 5-14, 17 with 23, 24, 44, 15, 16 of U.S. Patent No. 11,170,646.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issue patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 5, “the plurality of inputs” lacks of antecedent basis.
In line 15, it is unclear whether “a circuitry to solve” is different from the one in line 9.

For claim 2:
In line 3, it is unclear whether “circuitry to solve” is different from claim 1.
In line 5, “the activity” lacks of antecedent basis.
In line 5, “the node” lacks of antecedent basis.
In line 5, it is unclear which “the output” it is referring.
In lines 5-6, it is unclear whether “the activity” is different from line 5.
In line 6, “the corresponding node” lacks of antecedent basis or which one it is referring to.

For claim 8:
In line 2, it is unclear whether “said correlator” is referring to “correlator circuitry”.
In line 2, it is unclear whether “circuitry” is different from claim 1.
In line 7, it is unclear whether “the sensors” is referring to “plurality of sensors”.

For claim 15:
In line 4, “the plurality of inputs” lacks of antecedent basis.

For claim 16:
In line 7, it is unclear whether “the sensors” is referring to “plurality of sensors”.

For claim 18:
In line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 5, “the plurality of inputs” lacks of antecedent basis.

For claim 19:
In line 3, “the output activity” lacks of antecedent basis.
In lines 3-4, “the adaptation” lacks of antecedent basis.
In line 4, “the activity associated” lacks of antecedent basis.
In line 5, “the environment” lacks of antecedent basis.
In line 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 5, it is unclear whether it should be “the electromagnetic”.
In line 6, it is unclear which “the sensors” it is referring.

For claims 2-14, 16-17, 19-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tice (US Patent No. 6,229,439) in view of Schott et al. (US Patent Application Publication 2008/0004796).

Regarding claim 1, Tice teaches a detector for detecting motion (Fig. 3), the detector comprising:
an input interface for receiving inputs from a plurality of sensors responsive to environmental changes such as changes in electromagnetic waves or sounds wave (system of Fig. 3);
processor circuitry, responsive to selected inputs of the plurality of inputs (processor 46), comprising
a first filter to produce a plurality of first outputs, the plurality of first outputs being zero in response to a steady state of the selected inputs (first filter 28-1, such that it sets an output to zero output when the filter 28-1 is in normal condition from sensor S1, which detects no air changes [Column 5 Lines 20-67 | Column 6 – Lines 1-53]. Regarding “plurality”, a person having ordinary skills in the art would recognize that the disclosed filters generally illustrate single lines for input/outputs, but, since these filters are represented by equations depending of time (e.g. Column 8), the illustration of filters 28, 32, 35, and 46 in Fig. 3 also consider plurality of estimations), [
a second filter, responsive to the plurality of first outputs of the first filter, to produce a plurality of second outputs, each output of the plurality of second outputs being equal to a corresponding output of the plurality of first outputs of the first filter in the steady state (second filter 32-1 such that when output of filter 28-1 is zero, output from filter 32-1 is also zero when in the normal condition of the sensor S1; and/or second filter 32-2 which outputs its response based on sensed conditions related to sensor S1. For example, when S1 is a non-fire detector, and S2 is a fire detector, S2 would control the output of S1 based on fire detection, so that S1 can alert others about the smoke sensed by S2 [Column 5 Lines 20-67 | Column 6 – Lines 1-53]), [
a correlator circuitry arranged to determine measures of temporally overlapping outputs from selected outputs of the plurality of second outputs of the second filter (correlator 36 combines all inputs from the different sensors S1, S2 and filters 28, 32, such that when any of the second filters determine temporal abnormal measurements (overlapping), correlator 36 would inform processor 46 of this overlapping [Column 5 Lines 20-67 | Column 6 – Lines 1-53]); and
a ratio determining circuitry, responsive to outputs from the correlator circuitry, for determining a ratio of selected outputs from the correlator circuitry (thresholds, gradients, and slopes are combined and compared to the outputs of the intervening sensors/filters S1, S2, 28, 32, 36 for determining any deviation or alarm conditions. Thus, a person having ordinary skills in the art would recognize that ratios are compared in order to determining normal or abnormal conditions [Column 5 Lines 20-67 | Column 6 – Lines 1-53]), [.
Although Tice discloses that several sensors are considered for the determination of ambient parameters [Abstract | Column 5 Lines 20-67 | Column 6 – Lines 1-53], Tice does not explicitly mention c) said ratio being associated with at least one direction of motion; as well as a) wherein the first filter comprises a circuitry to solve, using the selected inputs, first differential equations comprising first time constants; b) wherein the second filter comprises a circuitry to solve, using the selected inputs, second differential equations comprising second time constants.
Schott teaches, in a similar field of endeavor of filtering systems, the following:
a) wherein the first filter comprises a circuitry to solve, using the selected inputs, first differential equations comprising first time constants (Schott illustrates a detector [Fig. 1] which comprises a location position estimator 104. This estimator 104 [Fig. 3] comprises Kalman filters 303 and 305 which, based on differential equations with time constants, estimate outputs of the detector (including zero outputs) [Paragraphs 26, 33, 35, 36]);
b) wherein the second filter comprises a circuitry to solve, using the selected inputs, second differential equations comprising second time constants (hence, for example, backward Kalman filter 305 would the second filter when Kalman filter 303 is the first [Paragraphs 26, 33, 35, 36]);
c) said ratio being associated with at least one direction of motion (as in Fig. 3, motion is being considered for the determination of the thresholds for the sensed data being output from smoothing unit 306. Hence, as in Tice, the determined ratio considers direction of motion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering system (as taught by Tice) by implementing differential equations with time (as taught by Schott) for the purpose of detecting sensed signals in different environments (Schott – Paragraph 4).

Regarding claim 6, Tice further teaches the detector of claim 1, wherein the correlator circuitry is configured to process delayed and non-delayed outputs from the selected outputs of the plurality of second outputs of the second filter to determine said measures of temporally overlapping outputs (it is disclosed that ambient sensors comprises delay and non-delay filters within the sensors/filters that are applied based on time parameters [Column 1 – Lines 50-57]).

Regarding claim 7, Tice further teaches the detector of claim 6, wherein the ratio determining circuitry, responsive to outputs from the correlator circuitry, for determining a ratio of selected outputs from the correlator circuitry (thresholds, gradients, and slopes are combined and compared to the outputs of the intervening sensors/filters S1, S2, 28, 32, 36 for determining any deviation or alarm conditions. Thus, a person having ordinary skills in the art would recognize that ratios are compared in order to determining normal or abnormal conditions [Column 5 Lines 20-67 | Column 6 – Lines 1-53]); said ratio being associated with at least one direction of motion comprises circuitry to determine ratios of summations of outputs from said correlator circuitry (as shown in Fig. 9, several inputs P are entered to processor 46 for the combination and comparison of alarms with slopes and thresholds. Thus, a person having ordinary skills in the art would recognize that said inputs are being added/summed. Additionally, said inputs come from previous summations [Column 8 – Lines 15-45]).

Regarding claim 15, Tice teaches a method of detecting motion (Fig. 3), the method comprising:
receiving inputs from a plurality of sensors responsive to changes in electromagnetic waves or sound waves (system of Fig. 3);
selecting inputs of the plurality of inputs (processor 46);
filtering, using a first filter, the selected inputs to produce a plurality of first outputs, the plurality of first outputs being zero in response to a steady state of the selected inputs (first filter 28-1, such that it sets an output to zero output when the filter 28-1 is in normal condition from sensor S1, which detects no air changes [Column 5 Lines 20-67 | Column 6 – Lines 1-53]. Regarding “plurality”, a person having ordinary skills in the art would recognize that the disclosed filters generally illustrate single lines for input/outputs, but, since these filters are represented by equations depending of time (e.g. Column 8), the illustration of filters 28, 32, 35, and 46 in Fig. 3 also consider plurality of estimations);
filtering, using a second filter, using the plurality of first outputs of the first filter, to produce a plurality of second outputs, each output of the plurality of second outputs being that is equal to a corresponding output of the plurality of first outputs of the first filter in the steady state (second filter 32-1 such that when output of filter 28-1 is zero, output from filter 32-1 is also zero when in the normal condition of the sensor S1; and/or second filter 32-2 which outputs its response based on sensed conditions related to sensor S1. For example, when S1 is a non-fire detector, and S2 is a fire detector, S2 would control the output of S1 based on fire detection, so that S1 can alert others about the smoke sensed by S2 [Column 5 Lines 20-67 | Column 6 – Lines 1-53]);
determining, using correlator circuitry, measures of temporally overlapping outputs from selected outputs of the plurality of second outputs of the second filter (correlator 36 combines all inputs from the different sensors S1, S2 and filters 28, 32, such that when any of the second filters determine temporal abnormal measurements (overlapping), correlator 36 would inform processor 46 of this overlapping [Column 5 Lines 20-67 | Column 6 – Lines 1-53]);
establishing, using ratio determining circuitry, a ratio of selected outputs from the correlator circuitry (thresholds, gradients, and slopes are combined and compared to the outputs of the intervening sensors/filters S1, S2, 28, 32, 36 for determining any deviation or alarm conditions. Thus, a person having ordinary skills in the art would recognize that ratios are compared in order to determining normal or abnormal conditions [Column 5 Lines 20-67 | Column 6 – Lines 1-53]), [
determining, using sublayers of said ratio determining circuitry, ratios of summations from said ratio (as shown in Fig. 9, several inputs P are entered to processor 46 for the combination and comparison of alarms with slopes and thresholds. Thus, a person having ordinary skills in the art would recognize that said inputs are being added/summed. Additionally, said inputs come from previous summations [Column 8 – Lines 15-45]).
Although Tice discloses that several sensors are considered for the determination of ambient parameters [Abstract | Column 5 Lines 20-67 | Column 6 – Lines 1-53], Tice does not explicitly mention said ratio being associated with at least one direction of motion.
Schott teaches, in a similar field of endeavor of filtering systems, the following:
said ratio being associated with at least one direction of motion (as in Fig. 3, motion is being considered for the determination of the thresholds for the sensed data being output from smoothing unit 306. Hence, as in Tice, the determined ratio considers direction of motion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering system (as taught by Tice) by associating direction of motion (as taught by Schott) for the purpose of detecting sensed signals in different environments (Schott – Paragraph 4).

Regarding claim 18, Tice teaches a detector for detecting motion (Fig. 3), the detector comprising:
an input interface for receiving inputs from a plurality of sensors responsive to environmental changes such as changes in electromagnetic waves or sounds wave (system of Fig. 3);
processor circuitry, responsive to selected inputs of the plurality of inputs (processor 46), comprising
a first filter to produce a plurality of first outputs, the plurality of first outputs being zero in response to a steady state of the selected inputs (first filter 28-1, such that it sets an output to zero output when the filter 28-1 is in normal condition from sensor S1, which detects no air changes [Column 5 Lines 20-67 | Column 6 – Lines 1-53]. Regarding “plurality”, a person having ordinary skills in the art would recognize that the disclosed filters generally illustrate single lines for input/outputs, but, since these filters are represented by equations depending of time (e.g. Column 8), the illustration of filters 28, 32, 35, and 46 in Fig. 3 also consider plurality of estimations), [
a second filter, responsive to the plurality of first outputs of the first filter, to produce a plurality of second outputs, each output of the plurality of second outputs being equal to a corresponding output of the plurality of first outputs of the first filter in the steady state (second filter 32-1 such that when output of filter 28-1 is zero, output from filter 32-1 is also zero when in the normal condition of the sensor S1; and/or second filter 32-2 which outputs its response based on sensed conditions related to sensor S1. For example, when S1 is a non-fire detector, and S2 is a fire detector, S2 would control the output of S1 based on fire detection, so that S1 can alert others about the smoke sensed by S2 [Column 5 Lines 20-67 | Column 6 – Lines 1-53]);
a correlator circuitry arranged to determine measures of temporally overlapping outputs from selected outputs of the plurality of second outputs of the second filter (correlator 36 combines all inputs from the different sensors S1, S2 and filters 28, 32, such that when any of the second filters determine temporal abnormal measurements (overlapping), correlator 36 would inform processor 46 of this overlapping [Column 5 Lines 20-67 | Column 6 – Lines 1-53]); and
a ratio determining circuitry, responsive to outputs from the correlator circuitry, for determining a ratio of selected outputs from the correlator circuitry (thresholds, gradients, and slopes are combined and compared to the outputs of the intervening sensors/filters S1, S2, 28, 32, 36 for determining any deviation or alarm conditions. Thus, a person having ordinary skills in the art would recognize that ratios are compared in order to determining normal or abnormal conditions [Column 5 Lines 20-67 | Column 6 – Lines 1-53]), [. Although Tice discloses that several sensors are considered for the determination of ambient parameters [Abstract | Column 5 Lines 20-67 | Column 6 – Lines 1-53], Tice does not explicitly mention b) said ratio being associated with at least one direction of motion; as well as a) wherein the first filter comprises a circuitry to solve, using the selected inputs, differential equations comprising time constants with different relative values.
Schott teaches, in a similar field of endeavor of filtering systems, the following:
a) wherein the first filter comprises a circuitry to solve, using the selected inputs, differential equations comprising time constants with different relative values (Schott illustrates a detector [Fig. 1] which comprises a location position estimator 104. This estimator 104 [Fig. 3] comprises Kalman filters 303 and 305 which, based on differential equations with time constants, estimate outputs of the detector (including zero outputs) [Paragraphs 26, 33, 35, 36]);
b) said ratio being associated with at least one direction of motion (as in Fig. 3, motion is being considered for the determination of the thresholds for the sensed data being output from smoothing unit 306. Hence, as in Tice, the determined ratio considers direction of motion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering system (as taught by Tice) by implementing differential equations with time (as taught by Schott) for the purpose of detecting sensed signals in different environments (Schott – Paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633